CLAIMS 42-59 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I: Claims 42-55, directed to a method of reducing genetic instability in a population of eukaryotic cells. 
Group II: Claims 56-59, directed to a method of characterizing and identifying test agents and test stimulus for use as reverse transcriptase inhibitors.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of reducing genetic instability by introducing into the cells reverse transcriptase inhibitors, this technical feature is not a special technical feature as it does not make a contribution over US 2015/0366871 A1 to Piazza et al. (hereinafter "Piazza", cited by the Examiner). 
Piazza teaches reducing genetic instability (para (0014)... reactivation of LINE-1 in cancer cells is known to cause retrotransposition events which, in turn, produce dramatic consequences... rapidly leads to global genetic instability...; para [0015]... L1-proteins can induce genetic instability by several mechanisms...; para [0029]... present invention thus concerns a method for treating cancer in a patient...; it is reasonably understood, in view of the cited reference, treating cancer cells results in reduced genetic instability) by introducing into the cells reverse transcriptase inhibitors (para (0011)... The ORF2-produced L1-reverse transcriptase protein (L1-RT); para [0020]... L1-RT inhibitors, Efavirenz... have been studied in vitro and in vivo...; para [0029]... administering to said patient a therapeutically efficient amount of Efavirenz...; para [0043]... the method may be used in any (preferably human) patient suffering from any type of cancer... The Efavirenz dose is then simply adapted in order to be efficient on cancer cells...). 
As the shared technical features were known in the art at the time of the invention, they cannot be considered common technical features that would otherwise unify the groups. Therefore, Groups I-II lack unity under PCT Rule 13.1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        March 24, 2022